Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 14-15 as a whole define(s) a program, and this is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).  It is recommended that the claims recite a “non-transitory computer readable medium . . ..”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9 and 13-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Johannesson (20170069098, from IDS).

obtain the image data (par. 30); 
determine which of first and other, second, peak characteristics that the intensity peak is associated with (par. 33, multiple peaks); and 
provide the position according to a first computing algorithm operating on the image data if the intensity peak is associated with the first peak characteristics and according to a different, second computing algorithm operating on the image data if the intensity peak is associated with the second peak characteristics (pars. 35 and 81-84, the first algorithm finds the intensity peak and the second algorithm finds false intensity peaks done by reflections).
Regarding claim 4, see figure 5c, items 506-2 and par 82 which shows finding the edge of an intensity peak 506-3.  
Regarding claim 9, see figure 1a and the rejection of claim 1.  The light intensity is reflected off of the object that is opaque, like the top of the toy truck.  
Regarding claims 13-15, see the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johannesson in view of Engelbrecht (20140073863).
Regarding claim 2, Engelbrecht teaches finding the center of a light intensity pattern to locate its peak in par. 226.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Johannesson the ability to locate peaks by finding the center of the peak as taught by Engelbrecht because the center of the peak would be its highest point.  
Regarding claim 3, the center of the peak would also be the highest intensity as it would be the highest value.  
Regarding claim 5, see par. 180 and figure 6 of Engelbrecht which teaches setting a threshold for finding peak.  The threshold is increased when the it goes past a previous peak.  
Regarding claim 6, the rejection of claim 1 teaches that the reflections have certain height and width characteristics in pars. 81-84.  Also, see par. 226 of Engelbrecht which teaches using the height to width characteristics.  
Regarding claim 7, see par. 226 of Engelbrecht which finds a peak shape based on height to width shape.  
Regarding claim 8, see par. 180 of Engelbrecht which teaches that the threshold is based on the height of the intensity when it crosses a threshold and is continuously updated. 


Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The glue/glass portion of claim 11 and the light intensity times are not found in the prior art.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666